PER CURIAM.
The supreme court, in U. S. v. Thoman, 156 U. S. 353, 15 Sup. Ct. 378, in construing the judgments obtained by the complainant against the city of New Orleans, which contain the provision that the respective amounts were payable out of the revenue of particular years, with full benefit of the provisions of sec lion 3, Act No. 30 of 1877, held that the complainant took nothing therefrom in regard to the revenues of subsequent years further than the city was willing to give. Therefore the surplus of the revenues subsequent to any particular year named in the judgments const! lutes no trust fund which the complainant has the right to have' administered. As to the diversion of revenues of any particular year (from the revenues of which the complainant’s judgments wore payable): If the bill contained specific allegations as to diversions for those years (which we understand to be 1.879, 1880, 1881, and 1882), or either of them, the complainant might have a right to an accounting, and to such relief as an accounting would show the complainant entitled, but nothing further. Such allegations, however, are wanting; and to the bill, considered as one for an accounting and a receiver, the demurrer was properly sustained. The decree appealed from is affirmed.